      Case 4:20-cv-00365-MW-MAF Document 16 Filed 01/13/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

RAY DONOVAN NEVELS,

      Plaintiff,

v.                                            CASE NO.: 4:20cv365-MW/MAF

GOV. RON DESANTIS, et al.,

     Defendants.
_______________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge’s Report

and Recommendation, ECF No. 14. Upon consideration, with no objections having

been filed by the parties,

      IT IS ORDERED:

      The Report and Recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “This action is DISMISSED for

failure to state a claim upon which relief may be granted pursuant to 28 U.S.C. §

1915(e)(2).” The Clerk shall further note on the docket that this cause was dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The Clerk shall close the file.

      SO ORDERED on January 13, 2021.
                                       s/Mark E. Walker
                                       Chief United States District Judge
